     0:20-cv-02337-MGL         Date Filed 08/25/20      Entry Number 15         Page 1 of 20




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

MICHELLE JENKINS, on behalf of herself           :
and others similarly situated,                   :   CIVIL ACTION FILE NO. 0:20-cv-02337-
                                                 :   MGL
       Plaintiff,                                :
                                                 :
v.                                               :
                                                 :   FIRST AMENDED COMPLAINT –
PANDORA MARKETING, LLC d/b/a                     :   CLASS ACTION
“TIMESHARE COMPLIANCE” and                       :
JARED’S LEADS, INC.,                             :
                                                 :   JURY TRIAL DEMANDED
       Defendants.                               :
                                                 /

       Plaintiff Michelle Jenkins (hereinafter referred to as “Plaintiff” or “Ms. Jenkins”),

individually and on behalf of all others similarly situated, allege on personal knowledge,

investigation of her counsel, and on information and belief, as follows:


                                PRELIMINARY STATEMENT


       1.      Ms. Jenkins brings this action under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, et seq., a federal statute enacted in response to widespread public

outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow

Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      Ms. Jenkins alleges that Defendants Pandora Marketing, LLC (“Pandora

Marketing”) and Jared’s Leads, Inc. (“Jared’s Leads”) (collectively “Defendants”) collaborated

to send her unsolicited telemarketing calls without prior express written consent in an attempt to

persuade Ms. Jenkins into enlisting the services of Pandora Marketing to eliminate Ms. Jenkins’

timeshare obligations.
     0:20-cv-02337-MGL         Date Filed 08/25/20      Entry Number 15        Page 2 of 20




       3.      Upon information and belief, the calls to Ms. Jenkins were dialed by Jared’s

Leads, Inc.

       4.      Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, Ms. Jenkins sues on behalf of a proposed nationwide class of

other persons who received similar calls.

       5.      A class action is the best means of obtaining redress for the Defendants’ illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                    NATURE OF ACTION

                            The Telephone Consumer Protection Act

       6.      Even as far back as 2012, the Pew Research Center reported 69 percent of cellular

users who use text messaging receive unwanted text message spam, with 25 percent of them

receiving it on a weekly basis. Jan Lauren Boyles and Lee Rainie, Mobile Phone Problems, Pew

Research Center (Aug. 2, 2012), http://www.pewinternet.org/2012/08/02/mobile-phone-

problems.

       7.      Robocalls, including automated calls have only increased since the 2012 study.

“Robocalls and telemarketing calls are currently the number one source of consumer complaints

at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016), https://www.fcc.gov/news-

events/blog/2016/07/22/cutting-robocalls (statement of FCC Chairman).

       8.      “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Comment of the Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the TCPA of 1991, Notice of



                                                2
     0:20-cv-02337-MGL          Date Filed 08/25/20       Entry Number 15         Page 3 of 20




Proposed Rulemaking, CG Docket No. 02-278, at p. 2; FCC 16-57 (June 6, 2016), available at

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-

consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

                                Summary of Plaintiff’s Allegations

        9.     This case involves campaigns by Pandora Marketing and Jared’s Leads to market

a variety of services through the use of automated telemarketing calls in plain violation of the

TCPA.

        10.    Pandora Marketing has a relationship with third-party telemarketers, including

Jared’s Leads, who make or hire others to make automated calls for Pandora Marketing and other

companies.

        11.    Moreover, the vendors used by Pandora Marketing, including Jared’s Leads, send

multiple calls to cellular and residential telephone numbers that are registered on the National Do

Not Call List (hereafter “NDNC”), which is a separate and additional violation of the TCPA. The

recipients of these illegal calls, which include Plaintiff and the proposed classes, are entitled to

damages under the TCPA.

                                             PARTIES

        12.    Plaintiff Michelle Jenkins is, and at all times mentioned herein was, an individual

citizen of South Carolina.

        13.    Defendant Pandora Marketing, LLC is a Wyoming limited liability company, with

a principal place of business of 26970 Aliso Viejo Parkway, Suite 150 in Aliso Viejo, California

92656 and a registered agent of William Wilson at the same address.


                                                  3
       0:20-cv-02337-MGL          Date Filed 08/25/20      Entry Number 15        Page 4 of 20




         14.     Defendant Pandora Marketing, LLC was formally known as Timeshare

 Compliance LLC. See Exhibit A. Upon information and belief, Pandora Marketing, LLC

 continues to do business and represent itself to the public as “Timeshare Compliance.”

         15.     Defendant Jared’s Leads, Inc. is a California corporation with a principal place of

 business of 30765 Pacific Coast Highway, Number 241, in Malibu, California and a registered

 agent of Jared Knapp at 5184 Benedict Court, Oak Park, California 91337. Defendant Jared’s

 Leads, Inc. is a telemarketing vendor utilized by the Pandora Marketing.

         16.     Defendants are each a “person” as the term is defined by 47 U.S.C. § 153(39).

                                   JURISDICTION AND VENUE

       17.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227 et seq.

       18.       This Court has personal specific jurisdiction over Jared’s Leads, Inc. because the

company contracted with Pandora Marketing, LLC to make calls to individuals in this District.

       19.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the illegal

telemarketing calls that are the subject of this putative class action lawsuit were made into this

District to consumers living in this District.

                                       TCPA BACKGROUND

                    Calls Made Using an “Automated Telephone Dialing System”

         20.     The TCPA regulates, among other things, the use of a pre-recorded message or an

 automated telephone dialing system (“ATDS”) to make calls or send automated calls. See 47

 U.S.C. § 227, et seq.; In re Rules and Regulations Implementing the Telephone Consumer

 Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).


                                                   4
     0:20-cv-02337-MGL          Date Filed 08/25/20      Entry Number 15        Page 5 of 20




       21.       Specifically, the TCPA prohibits the use of an automated telephone dialing

system to make any telemarketing call or send any telemarketing text message to a wireless

number in the absence of an emergency or the prior express written consent of the called party.

See 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2); In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831

(F.C.C. 2012).

       22.       The TCPA defines an “automatic telephone dialing system” as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B). The first

component of this definition is satisfied when a dialing system has the capacity to call “a given

set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re

Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC

Rcd. 14,014, ¶ 133 (2003); see In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a

dialing system “meets the definition of autodialer only when it randomly or sequentially

generates telephone numbers, not when it dials numbers from customer telephone lists” and

reasoning that “the teleservices industry had progressed to the point where dialing lists of

numbers was far more cost effective”); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051

(9th Cir. 2018) (holding that “equipment that made automatic calls from lists of recipients was . .

. covered by the TCPA”).




                                                 5
     0:20-cv-02337-MGL           Date Filed 08/25/20      Entry Number 15        Page 6 of 20




       23.     “[T]elemarketing means the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

       24.     “[P]rior express written consent means an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

to the person called advertisements or telemarketing messages using an automatic telephone

dialing system or an artificial or prerecorded voice, and the telephone number to which the

signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

§ 64.1200(f)(8).

                                 The National Do Not Call Registry

       25.      Second, § 227(c) of the TCPA requires the FCC to “initiate a rulemaking

proceeding concerning the need to protect residential telephone subscribers’ privacy rights to

avoid receiving telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

       26.      In this rulemaking proceeding, the FCC was instructed to “compare and evaluate

alternative methods and procedures and “develop proposed regulations to implement the

methods and procedures that the Commission determines are most effective and efficient to

accomplish purposes of this section.” Id. at (c)(1)(A), (E).

       27.      Pursuant to this statutory mandate, the FCC issued two regulations, only one of

which is relevant here.

       28.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).


                                                  6
      0:20-cv-02337-MGL         Date Filed 08/25/20       Entry Number 15        Page 7 of 20




       29.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       30.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                  FACTUAL ALLEGATIONS

       31.     Pandora Marketing advertises itself as being a “full-service advocacy group

helping clients [] legally and successfully exit timeshare contracts.” See,

https://timesharecompliance.com/ (last accessed August 19, 2020).

       32.     As part of its marketing efforts, Pandora Marketing enlists this assistance of third

parties to scour a variety of public and private records to create expansive lists of potential

timeshare owners for it to attempt to solicit business.

       33.     One of these third-party companies is Jared’s Leads. Jared’s Leads provides

Pandora Marketing and other companies with a variety of telemarketing services, including the

use of automatic telephone dialing systems.

                                          Calls to Plaintiff

       34.     At no point has Ms. Jenkins sought out or solicited information regarding the

timeshare related services purported provided by Pandora Marketing, LLC.

       35.     Ms. Jenkins’ telephone number, XXX-XXX-7515, is registered to a cellular

telephone service (hereinafter the “Cellphone Number”).


                                                  7
     0:20-cv-02337-MGL          Date Filed 08/25/20      Entry Number 15        Page 8 of 20




       36.     On September 29, 2012, Ms. Jenkins’ Cellphone Number was registered with the

National Do Not Call Registry. See Exhibit B.

       37.     Ms. Jenkins has received several telemarketing calls promoting the timeshare

related services provided by Pandora Marketing.

       38.     One such call occurred on February 25, 2020.

       39.     Unlike on a normal call, no one promptly announced themselves to Ms. Jenkins

when she answered the phone. Instead, Plaintiff heard several unnatural clicks and a lengthy

pause between Ms. Jenkins answering “hello” and a representative finally responding.

       40.     Ms. Jenkins said “hello” three (3) separate times prior to a representative finally

responding.

       41.     The pause signifies the algorithm of the predictive dialer operating. The

predictive dialer dials thousands of numbers at once, and only transfers the call to a live agent

once a human being is on the line.

       42.     The dialing system used by Jared’s Leads on behalf of Pandora Marketing also

has the capacity to store telephone numbers in a database and dial them automatically with no

human intervention.

       43.     Loading a list of telephone numbers into the dialing system and pressing a single

command does this.

       44.     As a predictive dialer, the dialing system can also produce numbers using a

sequential number generator and dial them automatically.

       45.     The dialing system can do this by inputting a straightforward computer command.

       46.     Following that command, the dialing system will sequentially dial numbers.


                                                 8
      0:20-cv-02337-MGL           Date Filed 08/25/20    Entry Number 15      Page 9 of 20




       47.     First, it would dial a number such as (555) 000-0001, then (555) 000-0002, and so

on.

       48.     This would be done without any human intervention or further effort.

       49.     The autodialed telephone calls from Jared’s Leads on behalf of Pandora

Marketing and other third-party companies include telephone number (619) 693-1204.

       50.     The system that sent automated calls to Ms. Jenkins qualifies as an ATDS

pursuant to 47 U.S.C. 227(a)(1)(A).

       51.     Eventually a representative answered and said “Hello, Michelle?” Ms. Jenkins

said “yes.” The representative then asked Ms. Jenkins if she still owned her timeshare. Ms.

Jenkins confirmed that she did and the representative said hold on, and eventually transferred the

call to another representative.

       52.     When the call connected with the second live representative, Ms. Jenkins

attempted to ascertain the identity of the caller.

       53.     The second representative provided his name as “John Garcia.” Ms. Jenkins asked

who the previous representative was and was told he was “Tony.”

       54.     Ms. Jenkins expressed her concern about the call and “John Garcia” assured her

that the company he was calling from was not a scam. “John Garcia” provided her with his

company’s information, including the website, https://timesharecompliance.com/, and his

telephone number, (949) 336-3723. Ms. Jenkins confirmed that she was content with her

timeshare and was not interested in eliminating any such obligations.

       55.     After getting off the phone with “John Garcia,” she visited the website that was

provided and called the number that was listed; 1-800-705-6856. Ms. Jenkins wanted to


                                                     9
    0:20-cv-02337-MGL           Date Filed 08/25/20     Entry Number 15       Page 10 of 20




determine if “John Garcia” and “Tony” were scammers pretending to be associated with Pandora

Marketing, LLC or Timeshare Compliance, LLC. A female representative answered the phone

and Ms. Jenkins asked to speak to “John Garcia.” This representative said there was nobody with

her organization by that name but there was a “John Bridges.”

        56.    Ms. Jenkins explained that somebody called her representing themselves as

working for “Timeshare Compliance.” This agent eventually communicated to Ms. Jenkins that

her company could help her extinguish her timeshare obligations. Michelle again confirmed she

was not interested.

        57.    Shortly after getting off the phone with this representative, Ms. Jenkins received a

call from “John Garcia” who explained to Ms. Jenkins that he was told that she was attempting to

reach him. This telephone call made by “John Garcia” utilized telephone number (949) 336-

3723.

        58.     During this call, “John Garcia” again confirmed that he worked for “Timeshare

Compliance.” Even though Ms. Jenkins confirmed she was not unfairly pressured or influenced

into purchasing her timeshare, “John Garcia” scheduled her for another call with “John Bridges”

the following day.

        59.    The next day, February 26, 2020, “John Bridges” called her using telephone

number (949) 608-9641.

        60.    During this call, Ms. Jenkins again confirmed she was not interested in getting rid

of her timeshare, but was interested in determining how Defendants obtained her contact

information. “John Bridges” stated that it was “public information.” Ms. Jenkins confirmed,

again, that she was not interested in their services.


                                                  10
    0:20-cv-02337-MGL          Date Filed 08/25/20      Entry Number 15         Page 11 of 20




       61.     The next, February 27, 2020, Ms. Jenkins sent a written letter to Pandora

Marketing, LLC, d/b/a Timeshare Compliance to 26970 Aliso Viejo Parkway, Suite 150, Aliso

Viejo, California, 92656 confirming that the telephone calls made to her Cellphone Number were

unwanted and were made without prior express consent.

       62.     On March 10, 2020, “Catherine Tan” emailed Ms. Jenkins from email address

“catherine@tscompliance.com” “to confirm that we have received your letter RE: Illegal Calls.”

“Catherine Tan” also confirmed that her letter was forwarded to “our company’s legal counsel,

to proceed immediately with inquiries into the complaint.”

       63.     Notwithstanding confirmation that the letter was received by Pandora Marketing,

Ms. Jenkins received another autodialed promotional call to her Cellphone Number on March 18,

2020 from telephone number (619) 693-1204.

       64.     The calls received by Ms. Jenkins were sent for the purpose of encouraging the

purchase or rental of, or investment in, property, goods, or services as it seeks to have her sign up

and enter into a contract for the services of Pandora Marketing. This message therefore qualified

as telemarketing. 47 C.F.R. § 64.1200(f)(12).

       65.     Moreover, the Cellphone Number was on the National Do Not Call Registry for

more than 31 days prior to the receipt of the first call advertising Pandora Marketing’s goods or

services. In fact, Ms. Jenkins’ Cellphone Number has been listed on the registry since 2012.

       66.     The Cellphone Number is used exclusively for residential, non-commercial

purposes.

       67.     At no point has Ms. Jenkins sought out or solicited information regarding

Defendants’ services.


                                                 11
    0:20-cv-02337-MGL          Date Filed 08/25/20       Entry Number 15        Page 12 of 20




       68.     The calls were not necessitated by an emergency.

       69.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendants because their privacy has been violated, they were annoyed and harassed,

and, in some instances, they were charged for incoming calls. Plaintiff and the Class Members

were also harmed by use of their cell phone battery and the intrusion on their cellular telephone

that occupied it from receiving legitimate communications.

                    PANDORA MARKETING’S VICARIOUS LIABILITY

       70.     For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       71.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       72.     In fact, the Federal Communication Commission has instructed that sellers such

as Pandora Marketing may not avoid liability by outsourcing telemarketing to third parties, such

as Jared’s Leads:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the
       telemarketer that physically places the call would make enforcement in many
       cases substantially more expensive and less efficient, since consumers (or law

                                                 12
    0:20-cv-02337-MGL         Date Filed 08/25/20      Entry Number 15        Page 13 of 20




       enforcement agencies) would be required to sue each marketer separately in order
       to obtain effective relief. As the FTC noted, because “[s]ellers may have
       thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       73.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of either section 227(b) or

section 227(c) that are committed by third-party telemarketers.”1

       74.     Pandora Marketing is liable for the telemarketing calls made by the telemarketing

vendors they hire.

       75.     Pandora Marketing could have restricted Jared’s Leads from using automated

telemarketing, but they refused to do so.

       76.     Pandora Marketing accepted the benefits of Jared’s Leads illegal telemarketing by

signing up clients and charging them for their services, even though those policies were

generated through illegal telemarketing.

       77.     Pandora Marketing either knew, or reasonably should have known, that Jared’s

Leads was violating the TCPA on its behalf and failed to take effective steps within its power to

force the telemarketer to cease that conduct. Any reasonable seller that accepts telemarketing call

leads from lead generators would, and indeed must, investigate to ensure that those calls were

made in compliance with TCPA rules and regulations.




1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).

                                                13
     0:20-cv-02337-MGL          Date Filed 08/25/20      Entry Number 15         Page 14 of 20




        78.     Furthermore, after receiving a written letter from Ms. Jenkins identifying

Defendants’ wrongdoing, she received another autodialed telephone call from Jared’s Leads.

        79.     Pandora Marketing also provided instructions on which numbers Jared’s Leads

should call.

        80.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                               CLASS ACTION ALLEGATIONS

        81.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        82.     Plaintiff brings this action on behalf of herself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

        83.     Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

        Jared’s Leads Robodialing Class: All persons in the United States who, within
        four years prior to the commencement of this litigation until the class is certified,
        received one or more autodialed calls on their cellular telephone from or on behalf
        of Jared’s Leads, sent via the same, or substantially similar, system used to
        contact the Plaintiff.

        Jared’s Leads National Do Not Call Registry Class: All persons in the United
        States whose telephone numbers were on the National Do Not Call Registry for
        more than 30 days, but who received more than one telephone solicitation


                                                 14
    0:20-cv-02337-MGL          Date Filed 08/25/20       Entry Number 15        Page 15 of 20




       telemarketing call from or on behalf of Jared’s Leads with a 12-month period,
       from four years prior the filing of the Complaint.

       Pandora Marketing Robodialing Class: All persons in the United States who,
       within four years prior to the commencement of this litigation until the class is
       certified, received one or more autodialed calls on their cellular telephone from or
       on behalf of Pandora Marketing, sent via the same, or substantially similar,
       system used to contact the Plaintiff.

       Pandora Marketing National Do Not Call Registry Class: All persons in the
       United States whose telephone numbers were on the National Do Not Call
       Registry for more than 30 days, but who received more than one telephone
       solicitation telemarketing call on behalf of Pandora Marketing within a 12-month
       period, from four years prior the filing of the Complaint.


       84.     The Plaintiff is a member of and will fairly and adequately represent and protect

the interests of, these Classes as she has no interests that conflict with any of the class members.

       85.     Excluded from the Classes are counsel, the Defendants, and any entities in which

the Defendants have a controlling interest, the Defendants’ agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       86.     Plaintiff and all members of the Classes have been harmed by the acts of the

Defendants, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their cell phone battery, and the intrusion on their cellular telephone that occupied it

from receiving legitimate communications.

       87.     This Class Action Complaint seeks injunctive relief and money damages.

       88.     The Classes as defined above are identifiable through the dialer records

maintained by Defendants, other phone records, and phone number databases.




                                                 15
    0:20-cv-02337-MGL           Date Filed 08/25/20       Entry Number 15        Page 16 of 20




       89.     Plaintiff does not know the exact number of members in the Classes, but Plaintiff

and her counsel reasonably anticipates Class members number, at minimum, in the hundreds in

each class.

       90.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       91.     Additionally, the disposition of the claims in a class action will provide

substantial benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       92.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       93.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               (a) whether Defendants utilized an automatic telephone dialing system to send its
                   to the members of the Robocall Class;

               (b) whether agents operating on behalf of Defendants utilized an automatic
                   telephone dialing system in sending automated calls to members of the
                   Robocall Class;

               (c) whether Defendants systematically made multiple telephone calls to members
                   of the National Do Not Call Registry Class;

               (d) whether Defendants made calls to Plaintiff and members of the Classes
                   without first obtaining prior express written consent to make the calls;

               (e) whether Defendants’ conduct constitutes a violation of the TCPA; and

               (f) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendants’ conduct.




                                                  16
    0:20-cv-02337-MGL            Date Filed 08/25/20       Entry Number 15        Page 17 of 20




          94.    Further, Plaintiff will fairly and adequately represent and protect the interests of

the Classes. Plaintiff has no interests which are antagonistic to any member of the Classes.

          95.    Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and her counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Classes

and have the financial resources to do so.

          96.    Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendants and/or its agents.

          97.    The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          98.    Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                  FIRST CAUSE OF ACTION
                 Statutory Violations of the Telephone Consumer Protection Act
                     (47 U.S.C. 227, et seq.) on behalf of the Robocall Classes

          99.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          100.   The Defendants violated the TCPA by sending, or causing to be sent via an agent,

automated calls to the cellular telephones of Plaintiff and members of the Jared’s Leads and

Pandora Marketing Robocall Classes (collectively the “Robocall Classes”) using an automated

dialer without their prior express written consent.


                                                   17
    0:20-cv-02337-MGL            Date Filed 08/25/20       Entry Number 15        Page 18 of 20




          101.   As a result of the Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiff and

members of the Robocall Classes are entitled to an award of $500 in statutory damages for each

and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          102.   The Plaintiff and Robocall Class Members are entitled to an award of treble

damages if their actions are found to have been knowing or willful.

          103.   Plaintiff and Robocall Class Members are also entitled to and do seek injunctive

relief prohibiting the Defendants from advertising their goods or services, except for emergency

purposes, using an ATDS or pre-recorded voice in the future.

                                 SECOND CAUSE OF ACTION
                       Violation of the Telephone Consumer Protection Act
                        (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
                       on behalf of the National Do Not Call Registry Class

          104.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          105.   The Defendants violated the TCPA and the Regulations by making, or having its

agent make, two or more telemarketing automated calls within a 12-month period to Plaintiff and

the members of the Jared’s Leads and Pandora Marketing National Do Not Call Registry Classes

(collectively the “National Do Not Call Registry Classes”) while those persons’ phone numbers

were registered on the National Do Not Call Registry.

          106.   As a result of the Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class Members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          107.   Plaintiff and National Do Not Call Registry Class Members are also entitled to

and do seek injunctive relief prohibiting the Defendants from advertising their goods or services,

                                                   18
    0:20-cv-02337-MGL           Date Filed 08/25/20      Entry Number 15        Page 19 of 20




except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

          108.   The Defendants’ violations were knowing or willful.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

          A.     Injunctive relief prohibiting Defendants from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry or to any cellular telephone numbers using a prerecorded voice in

the future;

          B.     As a result of the Defendants’ violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks

for herself and each Robocall Class member up to treble damages, as provided by statute, of

$1,500 for each and every violation of the TCPA;

          C.     As a result of the Defendants’ willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for herself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

          D.     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

          E.     Such other relief as the Court deems just and proper.


                                                   19
    0:20-cv-02337-MGL         Date Filed 08/25/20        Entry Number 15         Page 20 of 20




                                      JURY DEMAND

      Plaintiff request a jury trial as to all claims of the complaint so triable.

Dated: August 25, 2020                       PLAINTIFF, on behalf of herself
                                      and others similarly situated,


                                      DAVE MAXFIELD, ATTORNEY, LLC
                                      /s/ Dave Maxfield_________________
                                      David A. Maxfield, Fed. ID 6293
                                      P.O. Box 11865
                                      Columbia, SC 29211
                                      803-509-6800
                                       855-299-1656 (fax)
                                      dave@consumerlawsc.com

                                      Anthony Paronich
                                      Email: anthony@paronichlaw.com
                                      PARONICH LAW, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      Telephone: (617) 485-0018
                                      Facsimile: (508) 318-8100

                                      KARL S. GWALTNEY
                                      N.C. State Bar No. 45118
                                      4801 Glenwood Avenue, Suite 310
                                      Raleigh, North Carolina 27612
                                      Telephone:     919.526.0450
                                      Fax:           919.882.8763
                                      kgwaltney@maginnislaw.com


                                      Attorneys for Plaintiff




                                                 20
